Appeal by employer and insurance carrier from an award for 100 per cent permanent loss of use of left eye. From the evidence most favorable to the claimant he lost vision to the extent only of about 65 per cent in the left eye, in which, prior to the accident, his vision was 20/70 normal. Award reversed, with costs against the State Industrial Board, and claim remitted to the Board to make an award in accordance with this decision on the authority of Matter of Bervilacqua v. Clark (225 App. Div. 190; affd. without opinion, 250 N. Y. 589). Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ., concur.